Per Curiam:
The proper remedy of the plaintiff in error was to have moved the Court below to open the judgment, upon which there would have been an appeal to this Court. It is only where it appears that a judgment has been paid that the Court has power under the act of 1876 to order it to be marked satisfied.
*371To the plea of discharge under the bankrupt law there might have been many answers. We find no error in the refusal of the Court below to grant the defendant’s motion.
Judgment affirmed.